                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                         LONDON

     AARON WESLEY THOMAS,                             )
                                                      )
            Plaintiff,                                )          No. 6:18-CV-280-REW
                                                      )
     v.                                               )
                                                      )         OPINION AND ORDER
     ANDREW SAUL, COMMISSIONER OF                     )
     SOCIAL SECURITY,                                 )
                                                      )
            Defendant.                                )

                                        *** *** *** ***

          Aaron Thomas appeals the Commissioner’s partial denial of his application for disability

insurance benefits (DIB) and Supplemental Security Income (SSI) benefits. 1 The Court confronts

the parties’ dueling summary judgment motions. DE ##14, 16. Having fully reviewed the record

per the applicable legal standards, the Court finds in favor of the Commissioner because substantial

evidence supports the administrative decision’s legally sound findings.

I.        Factual and Procedural Background

          Thomas is currently 57 years old and attended high school through completion of the ninth

grade. R. at 6, 328.2 He worked as a coal mining equipment operator and foreman from


1
  The Court, for instant purposes, analyzes Thomas’s entitlements to the DIB and SSI benefits
collectively. The “standard of review for supplemental security income cases mirrors the standard
applied in social security disability cases.” Bailey v. Sec’y of Health & Human Servs., 922 F.2d
841, No. 90-3265, 1991 WL 310, at *3 (6th Cir. 1991) (table). “The standard for disability under
both the DIB and SSI programs is virtually identical.” Roby v. Comm’r of Soc. Sec., No. 12-10615,
2013 WL 451329, at *3 (E.D. Mich. Jan. 14, 2013), adopted in 2013 WL 450934 (E.D. Mich. Feb.
6, 2013); see also Elliott v. Astrue, No. 6:09-CV-069-KKC, 2010 WL 456783, at *4 (E.D. Ky.
Feb. 3, 2010) (“[T]he same legal standards and sequential evaluation process is employed for
making the disability determination regardless of whether an application is for DIB or SSI.”).
2
  Thomas was 56 at the time of the cross-motion filing in spring 2019. Additionally, though
Thomas testified to having attended school through completion of the ninth grade, SSA filings

                                                  1
approximately 2002 through September 21, 2015—the date of claimed disability onset. R. at 328,

333. Thomas filed Titles II (DIB) and XVI (SSI) applications on October 1, 2015. R. at 71. The

SSA denied the claims at the initial level on February 3, 2016, see R. at 69–70, and at the

reconsideration level (after Office of Quality Review (OQR) assessment and agreement) on

September 14, 2016, see R. at 194, 201. Thomas formally requested a hearing in late September

2016, see R. at 209–210, which occurred before Administrative Law Judge (ALJ) Joyce Francis

on August 23, 2017, see R. at 49. Attorney Ronald Cox represented Thomas at the hearing, and

both Claimant and Vocational Expert (VE) William Ellis testified. Id. On April 26, 2018, the ALJ

rendered a partially favorable decision, finding that Thomas was not disabled at the time of original

claim denial but became disabled on December 8, 2017—as of his 55th birthday—upon change in

grid age category. R. at 14–22.

        At the hearing, ALJ Francis made several sequential findings per 20 CFR §§ 404.1520(a)

and 416.920(a). First, she found that Thomas had not engaged in substantial gainful activity since

the alleged disability onset date (September 21, 2015). R. at 16. She then determined that Thomas

had several severe impairments—including ischemic heart disease, diabetes with neuropathy, and

osteoarthritis—though none that met or medically equaled an impairment listed in 20 CFR Part

404, Subpart P, Appendix 1. R. at 17. The ALJ further found that, despite Thomas’s noted

impairments, he had the residual functional capacity (RFC) to perform a reduced range of light

work, as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b).3 R. at 17–20. Next, ALJ Francis

concluded that, while Thomas could not perform any past relevant work, he could nevertheless

perform jobs existing in significant numbers in the national economy prior to December 8, 2017,


indicate that he completed the tenth grade. Compare R. at 6 with, e.g., R. at 333. The distinction
is irrelevant for instant purposes.
3
  The Part 404 regulations, pertaining to DIB, mirror the Part 416 regulations pertaining to SSI.
For purposes of this opinion, the Court omits all parallel Part 416 citations going forward.

                                                 2
given his age, education, work experience, and RFC. R. at 20–21. However, on that date, the ALJ

found, Thomas’s age category changed, and he could then, per the grids, no longer perform any

qualifying job. R. at 21. ALJ Francis thus held that Thomas became disabled on December 8, 2017,

for DIB and SSI purposes. Id. The Appeals Council denied review, thu`s upholding the ALJ’s

decision, in September 2018. R. at 1–4. This action followed in late October 2018.

II.    Review Standard

       The Court has thoroughly reviewed and considered the ALJ’s decision, the administrative

hearing transcript, and the entire (extensive) administrative record. The Court has turned every apt

sheet, focusing on the portions of the record to which the parties specifically cite. See DE #11

(General Order 13-7) at ¶ 3(c) (“The parties shall provide the Court with specific page citations to

the administrative record to support their arguments. The Court will not undertake an open-ended

review of the entirety of the administrative record to find support for the parties’ arguments.”).

       Judicial review of the ALJ’s decision is a limited and deferential inquiry into whether

substantial evidence supports the ALJ’s factual determinations and whether the conclusions rest

on proper legal standards. See Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009);

Jordan v. Comm’r of Soc. Sec., 548 F.3d 417, 422 (6th Cir. 2008); Brainard v. Sec’y of Health &

Human Servs., 889 F.2d 679, 681 (6th Cir. 1989) (citing Richardson v. Perales, 91 S. Ct. 1420,

1427 (1971)); see also 42 U.S.C. § 405(g) (providing and defining judicial review for Social

Security claims) (“The findings of the Commissioner of Social Security as to any fact, if supported

by substantial evidence, shall be conclusive[.]”).

       Substantial evidence is “more than a scintilla of evidence, but less than a preponderance;

it is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994); see also Warner v.



                                                 3
Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004). The Court does not review a claimant’s

case de novo, resolve evidentiary conflicts, or assess questions of credibility. Bass v. McMahon,

499 F.3d 506, 509 (6th Cir. 2007). Similarly, the Court does not reverse findings of the

Commissioner or the ALJ merely because the record contains evidence—even substantial

evidence—to support a different conclusion. Warner, 375 F.3d at 390. Rather, the Court must

affirm the ALJ’s decision if substantial evidence supports it, even if the Court might have reached

a different original outcome in its own view. See Longworth v. Comm’r of Soc. Sec., 402 F.3d 591,

595 (6th Cir. 2005); Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999).

       In determining disability, the ALJ conducts a five-step analysis. See Preslar v. Sec’y of

Health & Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994); 20 C.F.R. § 404.1520(a)(4); id. at

§ 416.920(a)(4). At Step 1, the ALJ considers whether the claimant is performing substantial

gainful activity. See Preslar, 14 F.3d at 1110; 20 C.F.R. § 416.920(a)(4)(i). At Step 2, the ALJ

determines whether one or more of the claimant’s impairments are severe. Preslar, 14 F.3d at

1110; 20 C.F.R. § 416.920(a)(4)(ii). At Step 3, the ALJ analyzes whether the claimant’s

impairments, alone or in combination, meet or equal an entry in the Listing of Impairments.

Preslar, 14 F.3d at 1110; 20 C.F.R. § 416.920(a)(4)(iii). At Step 4, the ALJ determines RFC and

whether the claimant can perform past relevant work. Preslar, 14 F.3d at 1110; 20 C.F.R.

§ 416.920(a)(4)(iv). The inquiry at this stage (if applicable) is whether the claimant can still

perform that type of work, not necessarily the specific past job itself. See Studaway v. Sec’y of

Health & Human Servs., 815 F.2d 1074, 1076 (6th Cir. 1987). Finally, at Step 5, the burden shifts

to the Commissioner, if the claimant cannot perform past relevant work; the ALJ then determines

whether significant numbers of other jobs exist in the national economy that the claimant can

perform, given the applicable RFC. See Preslar, 14 F.3d at 1110; 20 C.F.R. § 404.1520(a)(4); id.



                                                4
at § 416.920(a)(4)(iv). If the ALJ determines at any step that the claimant is not disabled, the

sequential analysis there ends. See Mowery v. Heckler, 771 F.2d 966, 969 (6th Cir. 1985); 20

C.F.R. § 404.1520(a)(4); id. at § 416.920(a)(4).

       When reviewing the ALJ’s application of legal standards, the Court gives deference to her

interpretation of the law and reviews the decision for reasonableness and consistency with

governing statutes. Whiteside v. Sec’y of Health & Human Servs., 834 F.2d 1289, 1292 (6th Cir.

1987). In a Social Security benefits case, the agency’s construction of the statute should be

followed “unless there are compelling indications that it is wrong.” Merz v. Sec’y of Health &

Human Servs., 969 F.2d 201, 203 (6th Cir. 1992) (quoting Whiteside, 834 F.2d at 1292).

III.   Analysis

       Thomas argues, generally, that substantial evidence does not support the ALJ’s

determination that, between September 21, 2015 and December 8, 2017, he could perform light

work, to the extent defined in the RFC, in positions available in a significant amount in the national

economy.

       The ALJ did not reversibly err in finding that Thomas had the RFC to perform a
       reduced range of light work.

       Thomas’s RFC-based challenge is twofold. First, Thomas broadly contends that the ALJ

assigned insufficient probative weight to the opinions of his treating physicians, Dr. Dye

(Thomas’s primary care doctor) and Dr. Chandrashekar (his cardiologist). DE #14-1 at 8–10.

Second, Thomas argues that ALJ Francis gave too little weight to his subjective complaints about

his condition and symptoms. Id. at 10–12. The Court finds that substantial evidence supported the

ALJ’s evidentiary balancing and ultimate RFC conclusion. See R. at 1848–50 (Ex. 25F); R. at

2221–26 (Ex. 41).




                                                   5
       1. The ALJ did not improperly discount Dr. Dye’s and Dr. Chandrashekar’s opinions.

       The ALJ gave Dr. Dye’s and Dr. Chandrashekar’s opinions—which portrayed Thomas’s

limitations as much more severe than did the other reviewing physicians’ opinions and virtually

all testing over time—little probative weight because she found them to be “grossly inconsistent

with the objective medical evidence” in the record. R. at 19–20. In challenging this determination,

Thomas primarily summarizes Dr. Dye’s and Dr. Chandrashekar’s findings (see R. at 8–10) and

perfunctorily contends that the ALJ’s characterization of them as “grossly inconsistent” with the

full record “just isn’t true” and “does not discuss in anyway [sic] where the inconsistencies lie.”

R. at 10. Notably, Thomas does not point to any medical evidence in the record undermining the

other three physicians’ findings—upon which the ALJ largely relied—or argue that those findings

are in any way inconsistent with the objective medical evidence.4 Nor does he offer record citations

or authority to rebut the ALJ’s view that Dr. Dye’s and Dr. Chandrashekar’s opinions were

inconsistent with the objective evidence. Rather, Thomas simply conclusorily argues that the ALJ

should have weighed Dr. Dye’s and Dr. Chandrashekar’s opinions more heavily in her analysis.

       As noted, the Court’s role is not to rebalance the proof and determine whether substantial

evidence could have supported a decision to give Dr. Dye’s or Dr. Chandrashekar’s opinions



4
  Because Thomas does not challenge Dr. Reed’s, Dr. Walker’s, or Dr. Monderewicz’s opinions—
or the ALJ’s decision to accord them great weight—he has waived these arguments. Cf. Kennedy
v. Comm’r of Soc. Sec., 87 F. App’x 464, 466 (6th Cir. 2003) (citation omitted) (“[Issues] adverted
to in a perfunctory manner, unaccompanied by some effort at developed argumentation, are
deemed waived.”); see also Parker v. Comm'r of Soc. Sec., No. 5:16-CV-278, 2017 WL 2859801,
at *3 (N.D. Ohio May 9, 2017), report and recommendation adopted, No. 5:16-CV-278, 2017 WL
2840763 (N.D. Ohio July 3, 2017) (discussing “the well-stated concern that judicially reviewing
non-briefed claims would have the perverse result of encouraging claimants to simply rely on the
reviewing court to become their advocate”). Indeed, Thomas does not argue that the ALJ should
have given any less weight to Dr. Reed’s, Dr. Walker’s, or Dr. Monderewicz’s opinions in reaching
her RFC determination. He merely maintains that Dr. Dye’s and Dr. Chandrashekar’s opinions (in
addition to Thomas’s subjective complaints, discussed infra) warranted greater force in the
calculus.

                                                 6
greater weight, as Thomas urges—the Court merely assesses whether, on this record, substantial

evidence supports the ALJ’s decision to weigh the evidence and draw the attendant conclusions as

she did. Warner, 375 F.3d at 390; Longworth, 402 F.3d at 595. The Court concludes that it does.

The bulk of clinical medical evidence in the record either fails to illuminate or support the reasons

for, or ostensibly conflicts with, Dr. Dye’s and Dr. Chandrashekar’s RFC-related findings, as the

ALJ found.5 The record thus reveals a fair basis for the ALJ’s discounting of these physicians’

findings. See Daniels v. Soc. Sec. Admin., 23 F. App'x 316, 317 (6th Cir. 2001) (citing Hall v.

Bowen, 837 F.2d 272, 276 (6th Cir. 1988)) (“The Commissioner may reject the opinion of a

treating physician when good reasons are identified for not accepting the opinion.”).

       For example, Dr. Dye’s own treatment notes from April 28, 2016 do not support his

functional capacity findings from that same date; though Dr. Dye noted serious limitations—

including inability to lift more than 10 pounds, inability to stand or walk for more than 2 hours in

an 8-hour day or for more than 15 minutes at a time, and inability to sit for more than 3-4 hours in

an 8-hour day or for more than 30 minutes at a time, all due to a “recent arterial leg clot . . . with


5
  That the ALJ did not specifically identify each evidentiary inconsistency does not controvert her
decision to discount these physicians’ opinions as unsupported by the full record. See, e.g., Simons
v. Barnhart, 114 F. App’x 727, 733 (6th Cir. 2004) (explaining that the “ALJ’s failure to cite
specific evidence does not indicate that it was not considered[]”); Kornecky v. Comm'r of Soc. Sec.,
167 F. App'x 496, 508 (6th Cir. 2006) (“[A]n ALJ can consider all the evidence without directly
addressing in his written decision every piece of evidence submitted by a party.”) (citation
omitted). ALJ Francis stated that she reached her conclusions “[a]fter careful consideration of the
entire record,” (R. at 17), and her noted reasons for affording the other physicians’ opinions greater
weight—namely, that those opinions were “consistent with the full record” and “supported by both
[ ] clinical findings and by the objective findings in the longitudinal medical record in this
case[]”—confirm that she based her conclusions on thorough review of the objective medical
documentation of record. R. at 19. See also 20 C.F.R. § 404.1527(c)(3) (“The more a medical
source presents relevant evidence to support a medical opinion, particularly medical signs and
laboratory findings, the more weight [an ALJ] will give that medical opinion.”); id. at
§ 404.1527(c)(4) (providing that “the more consistent a medical opinion is with the record as a
whole,” the more weight an ALJ will give it). The ALJ explained why she credited the persuasive
opinions, and the stark, or “gross[]” (see R. at 19), contrast between those and the treating sources
was reasonably clear.

                                                  7
neuropathy, osteoarthritis of back and . . . [a] history of congestive heart failure” (R. at 1848–50)—

his treatment records reflect all normal findings (including regular cardiovascular rate and rhythm,

normal respiratory functioning, absence of edema, and only “moderately reduced” range of motion

in Thomas’s lumbar spine), see R. at 1852. At that time, Dr. Dye further observed that Thomas’s

hypertension and Type II diabetes were under “fair control” and continued his existing

medications. R. at 1853–54. He further noted that Thomas experienced no new diabetes- or

hypertension-related symptoms. Other treatment records from Dr. Dye in late 2015 and early 2016

reflect similar clinical observations. See R. at 1856 (March 15, 2016 visit: all normal physical

exam findings, no edema, and direction to continue existing medications); R. at 1860 (March 10,

2016 visit: all normal exam findings); R. at 1394 (October 30, 2015 visit: all normal exam

findings).

        Post-April 2016 records from Dr. Dye likewise indicate normal physical exam findings.

See, e.g., R. at 1945–46 (normal findings on June 20, 2016; directed to continue medications and

designated as “stable currently”); R. at 1941 (normal findings on July 25, 2016); R. at 1986–87

(normal findings on October 21, 2016, after recent pacemaker implantation); R. at 2385–86

(normal findings on January 19, 2017); R. at 2373–74 (normal findings on April 27, 2017); R. at

2365 (normal findings on June 21, 2017). There is simply no evidence in Dr. Dye’s own treatment

records supporting, in any significant way, his opinions regarding Thomas’s severely limited

lifting, walking/standing, or sitting capacities.

        Moreover, other objective medical evidence in the record is largely consistent with Dr.

Dye’s normal physical exam findings and, thus, inconsistent with his anomalous limiting

determinations. See, e.g., R. at 1203–04 (UK HealthCare records noting normal pulmonary and

cardiovascular functioning in September 2015); R. at 1405–06 (Appalachian Regional Healthcare



                                                    8
records noting same in March 2016); R. at 1890–91 (Harlan ARH records noting same in June

2016); R. at 1911 (Harlan ARH records noting lack of congestive heart failure or pneumothorax

in July 2016); R. at 2052 (Pikeville Medical Center records noting lack of pneumothorax or

cardiopulmonary issues in October 2016); R. at 2299 (Pikeville Medical Center records reporting

negative findings for respiratory issues, vascular problems, or edema in January 2017). Given the

body of clinical medical evidence—all based on documented physical exams—the ALJ reasonably

determined that Dr. Dye’s RFC form determinations—unsupported by objective medical evidence

and inconsistent with the clinical findings of record—were of little probative value, and she

weighed them accordingly. See, e.g., Daniels, 23 F. App’x at 317 (citing Cutlip v. Secretary of

Health & Human Servs., 25 F.3d 284, 287 (6th Cir. 1994)) (“The opinions of treating physicians

receive greater weight only when they are supported by sufficient objective medical evidence.”).

There is substantial record support for the ALJ’s decision to afford Dr. Dye’s opinions little weight;

the Court does not (indeed, cannot) second-guess it in such a circumstance.

       Similarly, both Dr. Chandrashekar’s own clinical findings and the surrounding clinical

evidence (discussed above) offer little support for her conclusion that Thomas was limited to the

degree opined. Though she found in December 2016 that Thomas was unable to sit for more than

2 hours in a 8-hour day or 15 minutes at a time or stand/walk for more than 2 hours in a day or 20

minutes at a time, required unscheduled breaks, and would need to elevate his legs for 30% of an

8-hour workday (R. at 2222–24), Dr. Chandrashekar’s clinical observations made near that time

largely reflect normal exam findings. See, e.g., R. at 1956 (September 2016); R. at 1963

(September 2016); R. at 1973 (August 2016), 1980–81 (August 2016). Critically, Dr.

Chandrashekar cited and provided no objective medical findings or test results to support her

limited functional capacity determinations. Further, like Dr. Dye’s determinations, Dr.



                                                  9
Chandrashekar’s RFC-related determinations are arguably inconsistent with the other objective

medical evidence in the record (as outlined supra). Accordingly, substantial evidence supports the

ALJ’s decision to accord Dr. Chandrashekar’s opinions little probative weight in the ultimate RFC

analysis.

       In sum, given the documented discrepancies between Dr. Dye’s and Dr. Chandrashekar’s

findings and the objective record proof (including these doctors’ own clinical notes), the ALJ

reasonably concluded that they should carry little weight. Their statuses as Thomas’s treating

physicians do not demand deference, where—as here—their opinions are unsupported, or

supported inadequately, by the clinical medical evidence and go against the weight of objective

proof. See Biestek v. Comm’r of Soc. Sec., 880 F.3d 778, 785 (6th Cir. 2017) (conditioning

deference to treating physician’s opinion on the opinion being “supported by clinical and

laboratory diagnostic evidence not inconsistent with other substantial evidence in the record”);

Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 536 (6th Cir. 2001) (“[A] treating physician’s

opinion will not be given controlling weight unless it is well-supported by medically acceptable

clinical and laboratory diagnostic techniques.”). Accordingly, ALJ Francis did not reversibly err

in weighing this proof as she did and deciding the case accordingly.

       2.      The ALJ did not improperly weigh Thomas’s subjective complaints.

       ALJ Francis found that Thomas’s subjective descriptions of the intensity, persistence, and

limiting effects of his symptoms were not “entirely consistent” with the objective medical

evidence. R. at 18. The referenced inconsistencies, per the record, stemmed from comparison of

the many normal clinical findings discussed above with Thomas’s subjective claims of disabling

pain and perceived limitations. For example, though Thomas testified that, at the time of the

August 2017 hearing, his pain (on a one-to-ten scale) was “at least an eight or a ten, probably a 12



                                                10
at times” and he was unable to walk more than 30 feet without adjusting his balance, stand for

more than 10 minutes, sit for more than 20-30 minutes, or lift more than 10 pounds (see R. at 65–

66), the ALJ specifically noted that “the recent treatment record show[ed] . . . no pneumothorax,

no acute cardiopulmonary process, and no apparent injury.” R. at 18. Substantial medical evidence

in the record corroborates the ALJ’s characterization and conflicts with Thomas’s subjective

reports. See, e.g., R. at 2407 (noting that there was “no evidence of congestive heart failure or

pneumothorax” in June 2017); R. at 2365 (Dr. Dye finding regular cardiovascular rate and rhythm

in June 2017); R. at 2415 (noting clear lungs and regular cardiac rate and rhythm in May 2017);

R. at 2394 (finding “no acute abnormalities” in June 2017 x-ray); R. at 2421 (finding clear lungs,

no pneumothorax, and normal pulmonary vasculature in May 2017). The other summarized

encounters with normal reports further inform the analysis.

       Following the required two-step process, the ALJ here assessed the intensity, persistence,

and limiting effects of Thomas’s symptoms by considering his subjective complaints (namely, his

allegations of disabling pain and corresponding functional capacity limitation estimates) against

the backdrop of the objective medical evidence. See SSR 16-3p (“A report of minimal or negative

findings or inconsistencies in the objective medical evidence is one of the many factors we must

consider in evaluating the intensity, persistence, and limiting effects of an individual's

symptoms.”); R. at 17–18 (citing SSR 16-3p and outlining the two-step process). The ALJ

analyzed Thomas’s complaints within the proper legal framework, and substantial objective

medical evidence supports her conclusion as to the noted inconsistencies; she thus did not

reversibly err in weighing Thomas’s complaints as she did, in light of the full record and scope of

medical proof. See Jones v. Comm'r of Soc. Sec., 336 F.3d 469, 475 (6th Cir. 2003) (observing

“that subjective complaints of a claimant can support a claim for disability, if there is also objective



                                                  11
medical evidence of an underlying medical condition in the record”); Blankenship v. Bowen, 874

F.2d 1116, 1123 (6th Cir. 1989) (“Subjective complaints of pain or other symptoms may support

a claim of disability. However, these complaints must be evidenced by an underlying medical

condition, and there must be either objective medical evidence confirming the severity of the

alleged pain, or there must be an objectively determined medical condition of a severity which can

reasonably be expected to give rise to that pain.”).6

       ALJ Francis cited reasonably supportive evidence and adequately explained her reasoning

for only partially crediting Thomas’s subjective complaints, given their arguable inconsistency

with the most recent treatment records and persistent overall medical findings. Though Thomas

urges a different outcome, the Court will not substitute Thomas’s, or its own conclusions, for the

ALJ’s, where (as here) substantial evidence supports the ALJ’s evidentiary balancing and

decisions.




6
  Per Thomas, “[i]t does not follow that the ALJ questions Mr. Thomas’ statements regarding the
intensity, persistence and limiting effects of his symptoms and find they are not consistent with
the medical records when determining disability prior to December 8, 2017, and then turn[ed] right
around, used the same testimony and the same medical records where there are no medical records
contained in the record after December 8, 2017 and find[s] that the record determines an award
under the grid.” DE #14-1 at 10. This contention mischaracterizes the ALJ’s reasoning. The ALJ
partially credited Thomas’s subjective complaints, see R. at 25 (finding them “[s]omewhat
consistent” with the objective medical evidence), and weighed them accordingly in conjunction
with the other medical proof and opinion evidence (primarily Dr. Reed’s, Dr. Walker’s, and Dr.
Monderewicz’s findings, which the ALJ found warranted great weight) to reach her ultimate RFC
determination. ALJ Francis then (in step 5) considered Thomas’s “age, education, work
experience, and residual functional capacity” to conclude that, per Medical-Vocational Rules
202.11 and 202.02, though there were jobs existing in significant numbers in the national economy
that Thomas could have performed before turning 55, such job opportunities decreased
significantly, determinatively, upon his change in age category at 55. R. at 27–28. The ALJ did
not reweigh the medical evidence or Thomas’s subjective statements, or revisit her underlying
RFC conclusion, in making this step 5 determination per the apt Medical-Vocational Rules.

                                                 12
   IV.      Conclusion

         The record does not support or vindicate Thomas’s challenges to the ALJ’s weighing of

the proof or ultimate RFC conclusion. For the reasons discussed, substantial evidence supports the

ALJ’s decision to weigh the evidence in the manner that she did and her resulting determination

that Thomas could perform a range of light work as described. Notably, Thomas does not offer

any argument opposing the ALJ’s finding, per the unchallenged VE testimony, that Thomas could

have performed jobs that existed in substantial numbers in the national economy before turning

55. Accordingly, substantial evidence supports both the ALJ’s determination as to Thomas’s RFC

and her conclusion regarding corresponding job availability in the national economy; there thus is

no basis to reverse the ALJ’s decision regarding Thomas’s pre-age-55 non-disability status.

         The Court therefore GRANTS the Commissioner’s motion (DE #16) and DENIES

Thomas’s competing effort (DE #14). A corresponding Judgment follows.

         This the 31st day of January, 2020.




                                               13
